Exhibit 10.1

 

EXECUTION COPY

 

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

RICHARD F. SMITH

 

AND

 

EQUIFAX INC.

 

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

1. Effective Date

 

1

 

 

 

2. Employment and Directorship

 

1

 

 

 

(a)

 

Employment

 

1

 

 

 

 

 

(b)

 

Directorship

 

1

 

 

 

 

 

3. Employment Period

 

1

 

 

 

4. Extent of Service

 

2

 

 

 

5. Compensation and Benefits

 

2

 

 

 

(a)

 

Base Salary

 

2

 

 

 

 

 

(b)

 

Incentive, Savings and Retirement Plans

 

2

 

 

 

 

 

(c)

 

Welfare Benefit Plans

 

3

 

 

 

 

 

(d)

 

Expenses

 

4

 

 

 

 

 

(e)

 

Fringe Benefits

 

4

 

 

 

 

 

(f)

 

Vacation

 

4

 

 

 

 

 

(g)

 

Stock Ownership Guidelines

 

4

 

 

 

 

 

(h)

 

409A Compliance

 

5

 

 

 

 

 

(i)

 

Reimbursements

 

5

 

 

 

 

 

(j)

 

Gross-Up Payments

 

5

 

 

 

 

 

6. Communication of Executive’s Employment

 

5

 

 

 

7. Termination of Employment

 

5

 

 

 

(a)

 

Death or Retirement

 

5

 

 

 

 

 

(b)

 

Disability

 

5

 

 

 

 

 

(c)

 

Termination by the Company

 

6

 

 

 

 

 

(d)

 

Termination by Executive

 

6

 

 

 

 

 

(e)

 

Notice of Termination

 

7

 

 

 

 

 

(f)

 

Date of Termination

 

8

 

 

 

 

 

8. Obligations of the Company upon Termination

 

8

 

 

 

(a)

 

Termination by Executive for Good Reason; Termination by the Company Other Than
for Cause or Disability

 

8

 

 

 

 

 

(b)

 

Death, Disability or Retirement

 

10

 

--------------------------------------------------------------------------------


 

(c)

 

Cause or Voluntary Termination without Good Reason

 

10

 

 

 

 

 

 

(d)

 

Expiration of Employment Period

 

10

 

 

 

 

 

(e)

 

Resignations

 

10

 

 

 

 

 

(f)

 

Specified Employee

 

10

 

 

 

 

 

9. Termination in Connection with a Change in Control

 

11

 

 

 

 

(a)

 

Benefits Upon Certain Terminations Following a Change in Control

 

11

 

 

 

 

 

 

(b)

 

Disability Following Change in Control

 

13

 

 

 

 

 

(c)

 

Definitions

 

13

 

 

 

 

 

10. Non-exclusivity of Rights

 

18

 

 

 

 

11. Full Settlement; No Obligation to Mitigate

 

18

 

 

 

12. Certain Additional Payment by the Company

 

18

 

 

 

13. Representations and Warranties

 

19

 

 

 

14. Restrictions on Conduct of Executive

 

19

 

 

 

(a)

 

General

 

19

 

 

 

 

 

 

(b)

 

Definitions

 

19

 

 

 

 

 

(c)

 

Restrictive Covenants

 

21

 

 

 

 

 

(d)

 

Enforcement of Restrictive Covenants

 

24

 

 

 

 

 

15. Mediation and Arbitration

 

25

 

 

 

 

16. Assignment and Successors

 

25

 

 

 

17. Miscellaneous

 

26

 

ii

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 23rd
day of September, 2008 by and between Equifax Inc., a Georgia corporation (the
“Company”), and Richard F. Smith (“Executive”), to be effective as of the
Effective Date, as defined in Section 1.

 

BACKGROUND

 

The Company desires to continue the employment of Executive as the Chairman and
Chief Executive Officer of the Company from and after the Effective Date, in
accordance with the terms of this Agreement.  Executive is willing to serve as
such in accordance with the terms and conditions of this Agreement.

 

This Agreement is intended to replace and supersede (except to the extent there
are any unfulfilled obligations or performance requirements by the Company) in
all respects the Employment Agreement between the parties dated as of August 22,
2005, and the Change in Control Letter between the parties dated September 28,
2005.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Effective Date.  The effective date of this Agreement (the
“Effective Date”) shall be September 19, 2008.

 

2.          Employment and Directorship.

 

(a)  Employment.  Executive is hereby employed on the Effective Date as the
Chairman and Chief Executive Officer of the Company.  In his capacity as
Chairman and Chief Executive Officer of the Company, Executive shall have the
duties, responsibilities and authority commensurate with such positions as shall
be assigned to him by the Board of Directors of the Company, which shall be
consistent with the duties, responsibilities and authority of persons holding
such positions in a public company engaged in similar lines of business to that
engaged in by the Company and its subsidiaries from time to time.  In his
capacity as Chairman and Chief Executive Officer of the Company, Executive will
report directly to the Board of Directors.

 

(b)  Directorship.  The Company will cause Executive to be nominated to the
Board of Directors of the Company and shall recommend to the shareholders of the
Company Executive’s election to the Board.

 

3.          Employment Period.  Unless earlier terminated herein in accordance
with Section 7 hereof, Executive’s employment shall be for a term beginning on
the Effective Date and ending on the second anniversary of the Effective Date
(the “Employment Period”).  Twelve (12) months before the second anniversary of
the Effective Date and twelve (12) months before each subsequent anniversary
thereafter, the Employment

 

1

--------------------------------------------------------------------------------


 

Period will be automatically extended for an additional one-year period unless
either party gives prior written notice of nonrenewal.  In the event prior
notice of nonrenewal is given, Executive’s employment shall terminate at the end
of the remaining Employment Period then in effect.

 

4.          Extent of Service.  During the Employment Period, and excluding any
periods of vacation, holiday, sick leave and Company-approved leave of absence
to which Executive is entitled in accordance with Company policies, Executive
agrees to devote substantially all of his business time, attention, skill and
efforts exclusively to the faithful performance of his duties hereunder. 
Executive is encouraged to (i) devote reasonable time to charitable or community
activities, (ii) serve on corporate, civic, educational or charitable boards or
committees, subject to the Company’s standards of business conduct or other code
of ethics, (iii) deliver lectures or fulfill speaking engagements from time to
time on an infrequent basis, and/or (iv) manage personal business interests and
investments, subject to the Company’s standards of business conduct or other
code of ethics, and so long as such activities do not interfere in a material
manner or on a routine basis with the performance of Executive’s
responsibilities under this Agreement.

 

5.          Compensation and Benefits.

 

(a)        Base Salary.  During the Employment Period, the Company will pay to
Executive base salary at the rate of U.S. $1,450,000 per year (“Base Salary”),
less normal withholdings, payable in accordance with the Company’s payroll
practices for its employees from time to time.  The Compensation, Human
Resources & Management Succession Committee (the “Compensation Committee”) of
the Board of Directors of the Company shall review Executive’s Base Salary
annually and may increase (but not decrease) Executive’s Base Salary from year
to year.  Such adjusted salary then shall become Executive’s Base Salary for
purposes of this Agreement.  The annual review of Executive’s salary by the
Compensation Committee will consider, among other things, Executive’s own
performance, and the Company’s performance.

 

(b)       Incentive, Savings and Retirement Plans.  During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs available to senior executive
officers serving on the Senior Leadership Team of the Company who are similarly
situated with respect to plan eligibility and participation (“Peer Executives”),
and on the same basis as such Peer Executives.  Without limiting the foregoing,
the following shall apply:

 

(i)  Annual Bonus Opportunity. During the Employment Period, Executive will be
entitled to participate in the Company’s executive bonus plan, pursuant to which
he will have an opportunity to receive an annual cash bonus based upon the
achievement of performance goals established from year to year by the
Compensation Committee (such bonus earned at the stated “target” level of
achievement being referred to herein as the “Target Bonus”).  Executive’s Target
Bonus will equal 100% of his actual Base Salary earned in such year, with a
maximum payout of 200% of actual Base Salary, based on performance criteria to
be established by the Compensation Committee upon

 

2

--------------------------------------------------------------------------------


 

consultation with Executive.  The annual cash bonus shall be payable promptly
following the availability to the Company of the required data to calculate the
annual bonus for the year for which the annual bonus is earned (which data may
in the Company’s discretion include audited financial statements), but no later
than March 15 of the year following the year for which the annual bonus is
earned, unless delay is required due to either (i) an administrative
impracticability in making the payment, which was unforeseeable at the time the
Executive’s right to receive the annual bonus arose, provided the
impracticability is not due to an action or failure to act on the part of the
Executive or a person under his control; or (ii) the fact that the payment of
such annual Bonus would jeopardize the ability of the Company to continue as a
going concern.  In such event, payment of the annual bonus shall be made as soon
as administratively practicable or as soon as the payment would no longer
jeopardize the Company’s ability to continue as a going concern, as applicable.

 

(ii)  Regular Equity Grants.  During the Employment Period, Executive will be
eligible for grants, under the Company’s long-term incentive plan or plans, of
long-term incentive awards having terms and determined in the same manner as
awards to other Peer Executives, unless Executive consents to a different type
of award or different terms of such award than are applicable to other Peer
Executives. Nothing herein requires the Board of Directors to make grants of
long-term incentive awards in any year.

 

(iii)       SERP.  During the Employment Period, Executive will be eligible to
participate in the Supplemental Retirement Plan for Executives of Equifax Inc.
(SERP), which provides a maximum annual life-time retirement benefit of 50% of
base salary and bonus, based on years of service and reduced by benefits from
the Company’s tax-qualified retirement plan.  Calculation of Executive’s SERP
benefits shall include five year’s service credit for all purposes of the SERP. 
Executive shall be immediately vested in his SERP benefit as of the Effective
Date.

 

(c)        Welfare Benefit Plans.  During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in, and
shall receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, employee life, dependent life, accidental
death and travel accident insurance plans and programs) (“Welfare Plans”) to the
extent available to other Peer Executives.  Without limiting the foregoing, the
following shall apply:

 

(i)  Diagnostic Health Care.  During the Employment Period, the Company will
reimburse Executive up to $5,000 annually for physical examinations and other
covered diagnostic health care services that are not otherwise covered by the
Company’s medical plan.

 

(ii)  Life Insurance.  During the Employment Period, the Company will provide
life insurance in the amount of up to $10,000,000.  Three million dollars of
life insurance will be provided without medical evidence of insurability, and
the balance will

 

3

--------------------------------------------------------------------------------


 

be provided upon provision of evidence of Executive’s insurability required by
the Company’s life insurance provider.

 

(iii)  Gross-Up Policy. To the extent that the Company has a policy for grossing
up any such benefits for tax purposes, the gross up will be made consistent with
the Company’s methodologies and procedures as in effect from time to time.

 

(d)       Expenses.  During the Employment Period, Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by
Executive in the course of performing his duties and responsibilities under this
Agreement, in accordance with the policies, practices and procedures of the
Company to the extent available to other Peer Executives with respect to travel,
entertainment and other business expenses.

 

(e)        Fringe Benefits.  During the Employment Period, Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company available to other Peer Executives.  Without
limiting the foregoing, the following shall apply:

 

(i)  Financial Planning and Tax Preparation Services.  During the Employment
Period, the Company will reimburse Executive up to $50,000 annually incurred in
financial planning and tax preparation services to be provided by Deloitte &
Touche LLP or other service provider of Executive’s choosing.

 

(ii)  Club Memberships.  During the Employment Period, Executive will be
permitted to use the Company’s membership at East Lake Golf Club and the Company
shall reimburse Executive for any costs or fees associated with any business
use.  The Company shall reimburse Executive for initiation fees and dues at one
other social or golf club of Executive’s choosing in the Atlanta area.

 

(iii)  Gross-Up Policy.  To the extent that the Company has a policy for
grossing up any such fringe benefits for tax purposes, the gross up will be made
consistent with the Company’s methodologies and procedures as in effect from
time to time.

 

(f)        Vacation.  During the Employment Period, Executive will be entitled
to five weeks paid vacation time per year.

 

(g)       Stock Ownership Guidelines Executive acknowledges and agrees to comply
with the Company’s stock ownership guidelines for the Chief Executive Officer
position, as the same may be amended from time to time.  As of the Effective
Date, such guidelines require the Chief Executive Officer to achieve, within
four years of assuming the CEO position, a level of ownership equal to six times
annual base salary in outright ownership or, alternatively, ten times base
salary in outright ownership plus vested and unexercised stock options.

 

4

--------------------------------------------------------------------------------


 

(h)       409A Compliance.  To the extent Executive is subject to any additional
taxes, interest and/or penalties under Code Section 409A for any benefits or
payments under any Equifax Inc. nonqualified deferred compensation plan or
arrangement, the Company shall provide a gross-up payment to Executive in order
to place him in the same after-tax position he would have been had no additional
taxes, interests or penalties become due and payable under Code Section 409A.

 

(i)         Reimbursements.  All eligible expenses reimbursed under this
Section 5 must be incurred by the Executive during the Employment Period and all
reimbursements shall be paid promptly after submission by the Executive of such
expenses to the Company, but, for purposes of Code Section 409A, in all events
shall be paid to the Executive on or before the last day of the Executive’s
taxable year following the taxable year in which the applicable expense was
incurred (however, this period is by no means an outside payment date or
diminishes the Executive’s right to be paid promptly).  For purposes of Code
Section 409A, the amount of expenses eligible for reimbursement during the
Executive’s taxable year may not affect the expenses eligible for reimbursement
in any other taxable year.

 

(j)         Gross-Up Payments.  Any gross-up payment to which Executive is
entitled to pursuant to this Section 5 shall be paid by the Company to the
Executive or the applicable taxing authorities on or before the date in which
such taxes are due, but, for purposes of Code Section 409A, in all events by the
end of the Executive’s taxable year following the Executive’s taxable year in
which the Executive remits the related taxes (however, this period is by no
means an outside payment date or diminishes the Executive’s right to be paid
promptly).

 

6.          Communication of Executive’s Employment.  Executive and the Company
shall mutually agree upon any communication to the public (through SEC filings,
press releases or otherwise), or to Executive’s former employer, concerning
Executive’s employment with the Company or departure from his former employer.

 

7.          Termination of Employment.

 

(a)        Death or Retirement.  Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Employment
Period.  For purposes of this Agreement, “Retirement” shall mean normal
retirement as defined in the Company’s then-current retirement plan, or if there
is no such retirement plan, “Retirement” shall mean voluntary termination after
age 55 with at least five years of service.

 

(b)       Disability.  The Company may terminate Executive’s employment for
“Disability.”  For purposes of this Agreement, termination by the Company of
Executive’s employment for “Disability” means termination following and because
of Executive’s failure to perform his duties as an employee for a period of at
least one hundred eighty (180) consecutive calendar days as a result of total
and permanent incapacity due to physical or mental illness or injury. 
Executive’s incapacity must be

 

5

--------------------------------------------------------------------------------


 

certified by a licensed medical doctor selected by Executive.  If the Company
disagrees with the certification of Executive’s incapacity, it may appoint
another medical doctor to certify his or her opinion as to Executive’s
incapacity, and if that doctor does not certify as to Executive’s incapacity,
then the two doctors will appoint a third medical doctor to certify their
opinions as to Executive’s incapacity, and the decision of a majority of the
three doctors will prevail.  The Company will bear the costs of the doctors’
opinions. Failing such independent certification, Executive’s termination shall
be deemed a termination by the Company without Cause and not a termination by
reason of his Disability.

 

(c)        Termination by the Company.  The Company may terminate Executive’s
employment during the Employment Period with or without Cause.  For purposes of
this Agreement (other than Section 9), “Cause” shall mean:

 

(i)    the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), or

 

(ii)   Executive’s intentional violation of the Company’s Code of Ethics or
Insider Trading Policy; or

 

(iii)  the commission by Executive, or a plea of guilty or nolo contendere by
Executive, to a felony or crime involving moral turpitude.

 

The cessation of employment of Executive shall not be deemed to be for Cause
under clause (i) above unless and until (a) there shall have been delivered to
Executive a copy of a resolution adopted by the Compensation Committee of the
Board specifying the manner in which such Committee considers that Executive has
not substantially performed his duties, (b) Executive shall have been given 90
days to cure such breach, and (c) at the end of such 90-day cure period the
Committee finds that Executive still is not substantially performing his
duties.  Such finding shall be effective to terminate Executive’s employment for
Cause only if Executive was provided reasonable notice of the proposed action
and was given an opportunity to be heard by the Committee.

 

(d)       Termination by Executive.  Executive’s employment may be terminated by
Executive for Good Reason or no reason.  For purposes of this Agreement (other
than Section 9), unless written consent of Executive is obtained, “Good Reason”
shall mean:

 

(i)  Executive’s demotion from the position of Chief Executive Officer of the
Company, or a material diminution in his authority, duties or responsibilities
in such position, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

 

6

--------------------------------------------------------------------------------


 

(ii)   a reduction by the Company in Executive’s Base Salary or Target Bonus or
maximum bonus opportunity, as in effect on the Effective Date, as the same may
be increased from time to time; or

 

(iii)  the Company’s requiring Executive to be based more than thirty-five (35)
miles from the Company’s principal executive offices in Atlanta, Georgia; or

 

(iv)  any failure by the Company to comply with and satisfy Section 16(c) of
this Agreement; or

 

(v)   the material breach by the Company of any other material provision of this
Agreement.

 

Good Reason shall not include Executive’s death or Disability; provided that
Executive’s mental or physical incapacity following the occurrence of an event
described in clause (i) — (v) above shall not affect Executive’s ability to
terminate for Good Reason.  In the event that “Cause” for Executive’s
termination exists under this Agreement and the Company acts to terminate
Executive’s employment for Cause, Executive shall not be entitled to exercise a
termination for Good Reason or to receive payments or benefits pursuant to
Section 8 of this Agreement for termination for Good Reason.  Except as provided
in Section 8(a), Executive’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any circumstance constituting Good
Reason hereunder.  Any claim of “Good Reason” under this Agreement shall be
communicated by Executive to the Company in writing within 30 days of his
knowledge of its occurrence, which writing shall specifically identify the
factual details concerning all events giving rise to Executive’s claim of Good
Reason under this Section 7(d).  General description of unspecified events shall
not constitute proper notice of Good Reason or termination for Good Reason.  The
Company shall have an opportunity to cure any claimed event of Good Reason
within 30 days of notice of Good Reason given by Executive.

 

(e)        Notice of Termination.  Any termination by the Company for Cause or
by Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 17(f) of this
Agreement.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifies the
termination date, within the parameters of Section 7(f).  The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s rights hereunder.

 

7

--------------------------------------------------------------------------------


 

(f)        Date of Termination.  “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, the date of the Board’s final
determination that Cause exists, as provided in Section 7(c), or a date within
30 days thereafter, as specified in the Notice of Termination, (ii) if
Executive’s employment is terminated by Executive for Good Reason, the date of
the expiration of the 30-day cure period unless cure shall have been effected by
the Company during such period, or any date between 30 and 60 days after receipt
of the Notice of Termination, as specified in such notice, (iii) if Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date of receipt of the Notice of Termination or
a date within 90 days after receipt of the Notice of Termination, as specified
in such notice, (iv) if Executive’s employment is terminated by reason of death,
Retirement or Disability, the Date of Termination shall be the date of death or
Retirement of Executive or the Disability Effective Date, as the case may be,
and (v) if Executive’s employment is terminated by Executive without Good
Reason, the Date of Termination shall be 30 days following the Company’s receipt
of the Notice of Termination, unless the Company specifies an earlier Date of
Termination.

 

8.          Obligations of the Company upon Termination.

 

(a)        Termination by Executive for Good Reason; Termination by the Company
Other Than for Cause or Disability.  If, during the Employment Period, the
Company shall terminate Executive’s employment other than for Cause or
Disability, or Executive shall terminate employment for Good Reason during the
60-day period following the occurrence of the event giving rise to Good Reason,
then, and with respect to the payments and benefits described in clauses
(i)(B) and (ii) below, only if Executive executes, returns, and does not revoke
a Release in substantially the form of Exhibit A hereto (the “Release”) within
60 days after the Date of Termination and complies fully with the Release and
with all provisions of Section 14 of this Employment Agreement below, including
maintaining compliance for any time period specified therein:

 

(i)         the Company shall provide to Executive in a single lump sum cash
payment within 60 days after the Executive incurs a “separation from service”
within the meaning of Treasury Regulations Section 1.409A-1(h) or, if later, the
date that such payment can be made without triggering an excise tax under
Section 409A of the Code, the aggregate of the following amounts:

 

A.           the sum of the following amounts, to the extent not previously paid
to Executive (the “Accrued Obligations”): (1) Executive’s Base Salary through
the Date of Termination, (2) a payment for the year in which the Date of
Termination occurs, computed as the product of (x) Executive’s highest annual
Bonus earned under the Company’s executive bonus plan with respect to the three
(3) calendar years immediately preceding the year in which the Date of
Termination occurs and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365, (3) any accrued pay in lieu of unused vacation, and
(4) unless Executive has designated a later payout date in connection with the

 

8

--------------------------------------------------------------------------------


 

terms of a deferral plan or agreement or unless any later payout date is
required by applicable law, including without limitation Section 409A of the
Code, any vested compensation previously deferred by Executive (together with
any amount equivalent to accrued interest or earnings thereon); and

 

B.            a severance payment (the “Severance Payment”) equal to the product
of (1) 12 (or if the Date of Termination occurs prior to the second anniversary
of the Effective Date, the number of full months remaining in the Employment
Period after the Date of Termination) (the “Severance Factor”), times (2) one
twelfth of the sum of Executive’s Base Salary and highest annual Bonus earned
under the Company’s executive bonus plan with respect to the three (3) calendar
years immediately preceding the year in which the Date of Termination occurs;
and

 

(ii)        the Company shall continue to provide after Executive’s Date of
Termination, for a number of months equal to the Severance Factor (the “Welfare
Benefits Continuation Period”), or such longer period as may be provided by the
terms of the appropriate plan, program, practice or policy, any group health
benefits to which Executive and/or Executive’s eligible dependents would
otherwise be entitled to continue under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), or, at the Company’s option, shall
reimburse Executive for premiums he actually incurs in continuing such group
health benefits pursuant to COBRA; provided, however, that if Executive becomes
employed with another employer (including self-employment) and becomes eligible
to receive group health benefits under another employer provided plan, the
Company’s obligation to provide group health benefits, or to reimburse COBRA
group health insurance continuation premiums, as described herein shall cease,
except as otherwise provided by law and provided, further, that the Welfare
Benefits Continuation Period shall run concurrently with any period for which
Executive is eligible to elect health coverage under COBRA.  All premiums
reimbursed under this Section 8(a)(ii) shall be paid promptly after submission
by the Executive to the Company, but, for purposes of Code Section 409A, in all
events shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the applicable
expense was incurred (however, this period is by no means an outside payment
date or diminishes the Executive’s right to be paid promptly).  For purposes of
Code Section 409A, the amount of premiums for reimbursement during the
Executive’s taxable year may not affect the premiums for reimbursement in any
other taxable year; and

 

(iii)       to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive, without duplication of the amounts otherwise
payable under this Agreement, any other amounts or benefits required to be paid
or provided or which Executive is eligible to receive under any plan, program,
policy or practice of the Company to the extent provided to Peer Executives
prior to the Date of Termination (such other amounts and benefits, without
duplication, shall be hereinafter referred to as the “Other Benefits”).

 

9

--------------------------------------------------------------------------------


 

(b)       Death, Disability or Retirement.  If Executive’s employment is
terminated by reason of his death, Disability or Retirement during the
Employment Period, this Agreement shall terminate without further obligations to
Executive or his estate, beneficiaries or legal representatives, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to Executive or his estate,
beneficiary or legal representative, as applicable, in a lump sum in cash within
30 days of the Date of Termination or, if later, the date that such payment can
be made without triggering an excise tax under Section 409A of the Code.  With
respect to the provision of Other Benefits, the term Other Benefits as used in
this Section 8(b) shall include, without limitation, and Executive or his
estate, beneficiaries or legal representatives, as applicable, shall be entitled
to receive, benefits under such plans, programs, practices and policies relating
to death, Disability or retirement benefits, if any, as are applicable to
Executive or his family on the Date of Termination.

 

(c)        Cause or Voluntary Termination without Good Reason.  If Executive’s
employment shall be terminated for Cause during the Employment Period, or if
Executive voluntarily terminates employment during the Employment Period without
Good Reason, this Agreement shall terminate without further obligations to
Executive, other than for payment of Accrued Obligations (excluding the pro-rata
bonus described in clause 2 of Section 8(a)(i)(A)) and the timely payment or
provision of Other Benefits.

 

(d)       Expiration of Employment Period.  Upon the expiration of the
Employment Period, this Agreement shall terminate without further obligations to
Executive, other than the timely payment or provision of Other Benefits.  With
respect to the provision of Other Benefits, if Executive remains employed by the
Company following such expiration date, he shall be entitled to participate in
any general severance policy of the Company that covers Peer Executives;
provided, however, that the severance provided to Executive under such policy
shall not be less than one times Executive’s Base Salary and Target Bonus as in
effect on the date of his termination of employment, payable in a lump sum, and
such payment shall be conditioned on Executive’s signing a release substantially
in the form of Exhibit A to this Agreement rather than the standard form of
release under such severance policy.

 

(e)        Resignations.  Termination of Executive’s employment for any reason
whatsoever shall constitute Executive’s resignation from the Board of Directors
of the Company and resignation as an officer of the Company, its subsidiaries
and affiliates.

 

(f)        Specified Employee.  Notwithstanding any provision in the Agreement
to the contrary, to the extent necessary to avoid the imposition of tax on the
Executive under Code Section 409A, any severance payments under this Agreement,
including but not limited to any payments that may be due under Section 9, that
are otherwise payable to the Executive within the first six (6) months following
the Executive’s separation from service, shall be delayed and paid as soon as
practicable following the end of the six-month period following the Executive’s
separation from service if, immediately prior to the Executive’s separation from
service, the Executive is determined to be a “specified employee” (within

 

10

--------------------------------------------------------------------------------


 

the meaning of Code Section 409A) of the Company (or any related “service
recipient” within the meaning of Code Section 409A and the regulations
thereunder).  During any period in which a payment to the Executive is delayed
pursuant to the foregoing, the Executive shall be entitled to interest on the
delayed payment at a per annum rate equal to the highest rate of interest
applicable to six (6)-month non-callable certificates of deposit with daily
compounding offered by the following institutions: Citibank N.A., Wells Fargo
Bank, N.A. or Bank of America, N.A., on the date of such separation from
service.  Upon the expiration of the applicable six-month period, any payment
which would have otherwise been made during that period (whether in a single sum
or in installments) shall be paid to the Executive or the Executive’s
beneficiary in one lump sum, including all accrued interest, on the first (1st)
business day following the end of such six-month period.

 

9.         Termination in Connection with a Change in Control.  Notwithstanding
Section 7 and 8 of this Agreement, if Executive’s employment is terminated
during a Change in Control Period, the terms of this Section 9 relating to
Executive’s termination of employment (including, without limitation, the
definitions of “Cause” and “Good Reason” (as defined in this Section 9) for such
termination) shall govern the determination of any benefits to be paid upon a
Change in Control, but not those which might become otherwise payable under
other Sections of this Agreement, and Executive will be entitled to the higher
of the severance benefits payable pursuant to this Section 9 or under other
Sections of this Agreement, without duplication.

 

(a)       Benefits Upon Certain Terminations Following a Change in Control.  If,
within six (6) months prior to the Change in Control in connection with a Change
in Control or within three (3) years after a Change in Control, the Company
terminates the Executive’s employment other than for Cause (as defined in this
Section 9), Disability, or death, or the Executive terminates his employment for
Good Reason (as defined in this Section 9), then, subject to the Executive
executing, returning, and not revoking the Release within 60 days after the Date
of Termination and complying fully with the Release and with all provisions of
Section 14 of this Agreement below, including maintaining compliance for any
time period specified therein:

 

(i)         Compensation through Date of Termination.  The Company will pay the
Executive the sum of the following amounts, to the extent not previously paid to
the Executive:  (A) the Executive’s Base Salary through the Date of Termination,
(B) with respect to any year then completed, any unpaid amount accrued to the
Executive pursuant to any incentive compensation plans maintained by the Company
(the “Incentive Plan”), and (C) with respect to any year then partially
completed, a pro rata portion (prorated for the number of days through the Date
of Termination) of the Executive’s highest annual bonus earned under the
Incentive Plan with respect to the three (3) calendar years immediately
preceding the year in which the Executive’s Date of Termination occurs;

 

(ii)        Additional Severance and Additional Retirement Benefit.  The Company
will pay to the Executive within 60 days after the Executive incurs a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h) 

 

11

--------------------------------------------------------------------------------


 

or, if later, the date that such payment can be made without triggering an
excise tax under Section 409A of the Code:

 

(A)       a lump sum amount equal to three (3) times the sum of (I) the
Executive’s Base Salary at the highest rate in effect during the twelve (12)
months immediately preceding the Date of Termination plus (II) the highest
annual bonus earned under the Incentive Plan with respect to the three
(3) calendar years immediately preceding the year in which the Executive’s Date
of Termination occurs; and

 

(B)        If the Executive is a participant in the Equifax Inc. Pension Plan
(the “Retirement Plan”), a lump sum retirement benefit, in addition to the
benefits to which the Executive is or would be entitled under the Retirement
Plan, that is the actuarial equivalent of the Executive’s benefits calculated
pursuant to the terms of the Retirement Plan as in effect on the Effective Date
(the “Existing Retirement Plan”) with the following adjustments: (I) regardless
of the Executive’s Years of Vesting Service under the Retirement Plan, the
Executive will be treated as if he were 100% vested under the Retirement Plan;
(II) the number of Years of Benefit Service used will be the actual number of
Years of Benefit Service accumulated under the terms of the Existing Retirement
Plan as of the Date of Termination plus an additional number of Years of Benefit
Service (up to a maximum of five (5) additional years) equal to the number of
additional Years of Benefit Service that the Executive would have earned if he
had remained an employee of the Company until attainment of age sixty-two (62);
(III) the Final Average Earnings (for purposes of applying the benefit formula
under the Retirement Plan) will be determined using (a) the highest monthly rate
of Base Salary in effect during the twelve (12) months immediately preceding the
Date of Termination, plus (b) the highest annual bonus earned under the
Incentive Plan with respect to the three (3) calendar years immediately
preceding the year in which the Executive’s Date of Termination occurs,
(regardless of the earnings limitations under the Retirement Plan or
governmental regulations applicable to those plans); and (IV) the monthly
retirement benefit so calculated will be reduced by an amount equal to the
monthly retirement benefit payable to the Executive under the Retirement Plan in
effect on the Executive’s Date of Termination. All capitalized terms used in
this subparagraph, unless otherwise defined, will have the same meanings as
those terms are defined in the Retirement Plan. The actuarial equivalent will be
calculated based on the assumptions contained in the Retirement Plan on the
Effective Date; provided that the assumptions on which the actuarial equivalent
will be calculated will be no less favorable to the Executive than those
assumptions contained in the Retirement Plan on the date of the Change in
Control.

 

(iii)       Continued Benefits and Benefit Plans.

 

(A)      Unless the Executive’s employment is terminated for Cause, the Company
will maintain in full force and effect, for the Executive’s continued benefit
for three (3) years after his Date of Termination, the group health, dental,
vision, life insurance, disability and similar coverages in which he is entitled
to participate immediately prior to the Date of Termination at the same level as
for active employees and in the same manner as if the Executive’s employment had
not terminated. Any

 

12

--------------------------------------------------------------------------------


 

additional coverages the Executive had at termination, including dependent
coverage, will also be continued for that period on the same terms, to the
extent permitted by the applicable policies or contracts. The Executive will be
responsible for paying any costs he was paying for those coverages at the time
of termination by separate check payable to the Company each month in advance.
If the terms of any benefit plan referred to in this subparagraph
9(a)(iii)(A) or the laws applicable to any such plan do not permit the
Executive’s continued participation, then the Company will arrange for other
coverages satisfactory to the Executive at the Company’s expense that provide
substantially similar benefits to the benefits provided as of the Date of
Termination, or the Company will pay the Executive a lump sum amount equal to
the costs the Executive would have to pay to obtain those coverage(s) for the
three-year period, with such lump sum amount paid in accordance with the timing
rules set forth in subparagraph 9(a)(ii).

 

(B)        If the Executive has satisfied the requirements for receiving the
Company’s retiree medical coverage on his Date of Termination or will satisfy
those requirements prior to the last day of the three-year benefit continuation
period provided in subparagraph 9(a)(iii)(A) above, the Executive (and his
dependents) will be covered by, and receive benefits under, the Company’s
retiree medical coverage program for other Peer Executives. The Executive’s
retiree medical coverage will commence on the date his health care coverage
terminates under subparagraph 9(a)(iii)(A), and will continue for the life of
the Executive (i.e., the coverage will be vested and may not be terminated),
subject only to those changes in the level of coverage that apply to other Peer
Executives generally.

 

(C)        In accordance with the timing set forth in subparagraph 9(a)(ii), the
Company will pay the Executive a lump sum amount equal to the additional amounts
the Company would have been required to contribute on behalf of the Executive,
assuming the Executive continued to be eligible to participate in the Company’s
401(k) Retirement and Savings Plan (the “401(k) Plan”) for the three-year period
after his Date of Termination and the Executive made contributions to the
401(k) Plan at the maximum permissible level (based upon the terms of the
401(k) Plan as in effect on the Date of Termination).

 

(b)       Disability Following Change in Control.  In the case of the
Executive’s termination of employment by the Company for Disability following a
Change in Control, the Executive will continue to receive his Base Salary at the
rate in effect and participation in incentives under terms of the Company’s
incentive plans payable during the one hundred eighty (180) day qualification
period until termination of the Executive’s employment for Disability. After
that termination, the Executive’s benefits will be determined in accordance with
the Company’s long-term disability plan then in effect and any of the Company’s
other benefit plans and practices then in effect that apply to the Executive. 
The Company will have no further obligation to Executive under this Section 9.

 

(c)       Definitions.  For purposes of this Section 9, the following terms
shall have the meanings assigned to them below:

 

13

--------------------------------------------------------------------------------


 

(i)         “Cause” means (A) the Executive’s willful and continued failure to
substantially perform his duties with the Company (other than any failure
resulting from the Executive’s incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the Executive
by the Chairman of the Compensation, Human Resources & Management Succession
Committee of the Board of Directors, or successor thereto (referred to as the
“Compensation Committee” herein) that specifically identifies the manner in
which the Chairman believes that the Executive has not substantially performed
his duties, or (B) the Executive’s willful engagement in misconduct that is
materially injurious to the Company, monetarily or otherwise. For purposes of
this subparagraph 9(c)(i), no act, or failure to act, on the Executive’s part
will be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company. Notwithstanding the
above, the Executive will not be deemed to have been terminated for Cause unless
and until he has been given a copy of a Notice of Termination from the Chairman
of the Compensation Committee of the Board of Directors, after reasonable notice
to the Executive and an opportunity for the Executive, together with his
counsel, to be heard before the Board of Directors of the Company, finding that
in the good faith opinion of two-thirds of the Board of Directors, the Executive
committed the conduct set forth above in clauses (A) or (B) of this subparagraph
9(c)(i), and specifying the particulars of that finding in detail.

 

(ii)        “Change in Control” means the occurrence of any of the following
events during the Employment Period:

 

(A)     The accumulation by any Person of Beneficial Ownership of twenty percent
(20%) or more of the combined voting power of the Company’s Voting Stock;
provided that for purposes of this subparagraph 9(c)(ii)(A), a Change in Control
will not be deemed to have occurred if the accumulation of twenty percent (20%)
or more of the voting power of the Company’s Voting Stock results from any
acquisition of Voting Stock (I) directly from the Company that is approved by
the Incumbent Board, (II) by the Company, (III) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, or
(IV) by any Person pursuant to a Business Combination that complies with all of
the provisions of clauses (I), (II) and (III) of subparagraph 9(c)(ii)(B);

 

(B)      The consummation of a Business Combination, unless, immediately
following that Business Combination, (I) all or substantially all of the Persons
who were the beneficial owners of Voting Stock of the Company immediately prior
to that Business Combination beneficially own, directly or indirectly, more than
sixty-six and two-thirds percent (66-2/3%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of Directors of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the Voting

 

14

--------------------------------------------------------------------------------


 

Stock of the Company, (II) no Person (other than the Company, that entity
resulting from that Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Eighty Percent (80%)
Subsidiary or that entity resulting from that Business Combination) beneficially
owns, directly or indirectly, twenty percent (20%) or more of the then
outstanding shares of common stock of the entity resulting from that Business
Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of that
entity, and (III) at least a majority of the members of the Board of Directors
of the entity resulting from that Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for that Business Combination;

 

(C)      A sale or other disposition of all or substantially all of the assets
of the Company;

 

(D)      Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Combination that
complies with all of the provisions of clauses (I), (II) and (III) of
subparagraph 9(c)(ii)(B).

 

(E)      For purposes of this subparagraph 9(c)(ii), the following definitions
will apply:

 

“Beneficial Ownership” means beneficial ownership as that term is used in
Rule 13d-3 promulgated under the Exchange Act.

 

“Business Combination” means a reorganization, merger or consolidation of the
Company.

 

“Eighty Percent (80%) Subsidiary” means an entity in which the Company directly
or indirectly beneficially owns eighty percent (80%) or more of the outstanding
Voting Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, including amendments,
or successor statutes of similar intent.

 

“Incumbent Board” means a Board of Directors at least a majority of whom consist
of individuals who either are (I) members of the Company’s Board of Directors as
of the Effective Date or (II) members who become members of the Company’s Board
of Directors subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds (2/3) of the directors then comprising the Incumbent Board (either by
a specific vote or by approval of the proxy statement of the Company in which
that person is named as a nominee for director, without objection to that
nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange

 

15

--------------------------------------------------------------------------------


 

Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors.

 

“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

“Voting Stock” means the then outstanding securities of an entity entitled to
vote generally in the election of members of that entity’s Board of Directors.

 

(iii)       “Good Reason” means:

 

(A)       The assignment to the Executive of duties inconsistent with his
position and status with the Company as they existed immediately prior to the
Change in Control Date (as defined below), or a substantial change in the
Executive’s title, offices or authority, or in the nature of his
responsibilities, as they existed immediately prior to the Change in Control
Date (or if the Executive receives a promotion or an increase in
responsibilities or authority after the Change in Control Date, then a change
with respect to the Executive’s enhanced position, status, responsibilities or
authority), except in connection with the termination of the Executive’s
employment for Cause or Disability or as a result of the Executive’s death or by
the Executive other than for Good Reason;

 

(B)        A reduction by the Company in the Executive’s Base Salary, as may be
increased from time to time, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is remedied by
the Company within ninety (90) days after notice thereof is given by the
Executive;

 

(C)        A material diminution of annual bonus opportunity under the Incentive
Plan, as in effect immediately prior to the Change in Control Date (or similar
incentive plan which, taken as a whole, provides substantially similar
benefits), or a failure by the Company to continue the Executive’s participation
in the Incentive Plan on at least the basis of the Executive’s participation
immediately prior to the Change in Control Date or to pay the Executive the
amounts that he would be entitled to receive in accordance with the Incentive
Plan, excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith which is remedied by the Company within ninety
(90) days after notice thereof is given by the Executive;

 

(D)        The Company’s requiring the Executive to be based more than
thirty-five (35) miles from the location where the Executive is based
immediately prior to the Change in Control Date, except for required travel on
the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations prior to the Change in Control Date, or
if the Executive consents to that relocation, the failure by the Company to pay
(or reimburse the Executive for) all reasonable moving expenses incurred by the
Executive or to indemnify the Executive against any loss realized in the sale of
the Executive’s principal residence in connection with that relocation;

 

16

--------------------------------------------------------------------------------


 

(E)        The failure by the Company to continue in effect any retirement or
compensation plan, supplemental retirement plan, performance share plan, stock
option plan, life insurance plan, health and accident plan, disability plan or
any other benefit plan in which the Executive is participating immediately prior
to the Change in Control Date (or provide plans providing the Executive with
substantially similar benefits), the taking of any action by the Company that
would adversely affect the Executive’s participation or materially reduce the
Executive’s benefits under any of those plans or deprive the Executive of any
material fringe benefit enjoyed by the Executive immediately prior to the Change
in Control Date, or the failure by the Company to provide the Executive with the
number of paid vacation days to which the Executive is then entitled in
accordance with the Company’s normal vacation practices in effect immediately
prior to the Change in Control Date, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is remedied by
the Company within ninety (90) days after notice thereof is given by the
Executive;

 

(F)        Any failure by the Company to obtain the assumption of this Agreement
by any successor, as required in Section 16(c); or

 

(G)        Any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
subparagraph 9(d) (and, if applicable, subparagraph 9(c)(i)).

 

For purposes of this subparagraph 9(c)(iii), “Change in Control Date” means the
date six months prior to the date of the Change in Control.

 

10.        Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company and for which
Executive may qualify, except as specifically provided herein.  Amounts that are
vested benefits or that Executive is otherwise entitled to receive under any
employee benefit plan, policy, practice or program of the Company, its
subsidiaries or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement.

 

11.        Full Settlement; No Obligation to Mitigate.  The Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as explicitly provided herein, such amounts shall not be reduced whether or not
Executive obtains other employment.

 

12.        Certain Additional Payments by the Company..  If any payments or
benefits provided pursuant to this Agreement or any other payments or benefits
provided to Executive by the Company are subject to an excise tax on an “excess
parachute payment”

 

17

--------------------------------------------------------------------------------


 

under Section 4999 of the Code, or any successor provision of the Code, or are
subject to an excise or penalty tax under any similar provision of any other
revenue system to which Executive may be subject, the Company will provide a
gross-up payment to Executive in order to place him in the same after-tax
position he would have been in had no excise or penalty tax become due and
payable under Code Section 4999 (or any successor provision) or any similar
provision of that other revenue system.  Any gross-up payment to which Executive
is entitled as a result of the applicability of an excise tax under Code
Section 4999 or any successor provision of the Code, or as a result of any
excise or penalty tax under any similar provision of any other revenue system to
which Executive may be subject, will be determined in accordance with a “Policy
with Respect to Tax Gross-up Payments” adopted, or which will be adopted, by the
Board of Directors (or a Committee of the Board), and once that policy is
adopted, no amendment of that policy that adversely affects Executive will be
effective with respect to Executive’s rights under this Agreement without
Executive’s written consent.  Any gross-up payment to which Executive is
entitled pursuant to this Section 12, shall be paid by the Company to the
Executive or the applicable taxing authorities on or before the date in which
such taxes are due, but, for purposes of Code Section 409A, in all events by the
end of the Executive’s taxable year following the taxable year in which the
Executive remits the related taxes (however, this period is by no means an
outside payment date or diminishes the Executive’s right to be paid promptly).

 

13.        Representations and Warranties.  Executive hereby represents and
warrants to the Company that Executive is not a party to, or otherwise subject
to, any covenant not to compete with any person or entity, and Executive’s
execution of this Agreement and performance of his obligations hereunder will
not violate the terms or conditions of any contract or obligation, written or
oral, between Executive and any other person or entity.

 

14.        Restrictions on Conduct of Executive.

 

(a)        General.  Executive and the Company understand and agree that the
purpose of the provisions of this Section 14 is to protect legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Executive’s right to work, earn a living, or acquire and
possess property from the fruits of his labor.  Executive hereby acknowledges
that Executive has received good and valuable consideration for the
post-employment restrictions set forth in this Section 14 in the form of the
compensation and benefits provided for herein.  Executive hereby further
acknowledges that the post-employment restrictions set forth in this Section 14
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement.

 

In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require unique expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and he will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing

 

18

--------------------------------------------------------------------------------


 

him in such position and giving him access to such information in reliance upon
his agreement not to solicit customers during the Restricted Period; (C) that
due to Executive’s unique experience and talent, the loss of Executive’s
services to the Company under this Agreement cannot reasonably or adequately be
compensated solely by damages in an action at law; (D) that Executive is capable
of competing with the Company; and (E) that Executive is capable of obtaining
gainful, lucrative and desirable employment that does not violate the
restrictions contained in this Agreement.

 

Therefore, Executive shall be subject to the restrictions set forth in this
Section 14.

 

(b)       Definitions.  The following capitalized terms used in this Section 14
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms:

 

“Competitive Position” means any employment with a Competitor in the capacity of
a senior executive officer in which Executive has duties for such Competitor
that involve Competitive Services and that are the same or similar to those
services actually performed by Executive for the Company.

 

“Competitive Services” means the business of automated credit risk management
and financial technologies for the internet and traditional lending
environments.

 

“Competitor” means any of the following companies: Acxiom Corporation, CBC
Companies, CSC Credit Services, The Dun & Bradstreet Corporation, Experian Inc.,
Fair Issac Corporation, Nexis-Lexis and Trans Union Corporation, each of which
is engaged, wholly or in part, in Competitive Services within the Restricted
Territory.

 

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret.  “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; customer files, data and financial information, details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; business acquisition plans; and new personnel
acquisition plans.  “Confidential Information” shall not include information
that has become generally available to the public by the act of one who has the
right to disclose such information without violating any right or privilege of
the Company.  This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

 

19

--------------------------------------------------------------------------------


 

“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the
Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.

 

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services, other than through
general advertising targeted at consumers, during the 12 months prior to the
Determination Date.

 

“Protected Employees” means employees of the Company who were employed by the
Company or its affiliates at any time within six months prior to the
Determination Date, other than those who were discharged by the Company or such
affiliated employer without cause.

 

“Restricted Period” means the Employment Period plus one year after the Date of
Termination.

 

“Restricted Territory” means the United States of America.

 

“Restrictive Covenants” means the restrictive covenants contained in
Section 14(c) hereof.

 

“Third Party Information” means confidential or proprietary information subject
to a duty on the Company’s and its affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information:  (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  Without limiting
the foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of Georgia.

 

20

--------------------------------------------------------------------------------


 

“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, programs, designs, analyses, drawings, reports, and all
similar or related information (whether or not patentable) that relate to the
Company’s or its affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Company or its affiliates.

 

(c)        Restrictive Covenants.

 

(i)         Restriction on Disclosure and Use of Confidential Information and
Trade Secrets.  Executive understands and agrees that the Confidential
Information and Trade Secrets constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use. 
Accordingly, Executive hereby agrees that Executive shall not, directly or
indirectly, during the Employment Period and for a period of two years after the
Date of Termination, reveal, divulge, or disclose to any Person not expressly
authorized by the Company any Confidential Information, and Executive shall not,
directly or indirectly, during the Employment Period and for a period of two
years after the Date of Termination, use or make use of any Confidential
Information in connection with any business activity other than that of the
Company.  Executive shall not directly or indirectly transmit or disclose any
Trade Secret of the Company to any Person, and shall not make use of any such
Trade Secret, directly or indirectly, for himself or for others, without the
prior written consent of the Company throughout the term of this Agreement and
for the period during which the information remains a Trade Secret under
applicable law.  The parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.

 

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information or any Trade Secret
that is required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, Executive
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by Executive.

 

Executive acknowledges that any and all Confidential Information is the
exclusive property of the Company and agrees to deliver to the Company on the
Date of Termination, or at any other time the Company may request in writing,
any and all Confidential Information which he may then possess or have under his
control in whatever form same may exist, including, but not by way of
limitation, hard copy files, soft copy files, computer disks, and all copies
thereof.

 

(ii)        Nonsolicitation of Protected Employees.  Executive understands and
agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to

 

21

--------------------------------------------------------------------------------


 

Executive’s own use.  Accordingly, Executive hereby agrees that during the
Restricted Period, Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his employment relationship with the
Company or to enter into employment with any other Person.

 

(iii)       Restriction on Relationships with Protected Customers.  Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use.  Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Executive had Material Contact on the Company’s behalf during the 12 months
immediately preceding the Date of Termination; and, provided further, that the
prohibition of this covenant shall not apply to the conduct of general
advertising activities.  For purposes of this Agreement, Executive had “Material
Contact” with a Protected Customer if (a) he had business dealings with the
Protected Customer on the Company’s behalf; (b) he was responsible for
supervising or coordinating the dealings between the Company and the Protected
Customer; or (c) he obtained Trade Secrets or Confidential Information about the
customer as a result of his association with the Company.

 

(iv)      Noncompetition with the Company.  In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly obtain,
serve in or operate in a Competitive Position with a Competitor where his duties
involve operations of such Competitor within the Restricted Territory. 
Executive acknowledges that in the performance of his duties for the Company he
is charged with operating on the Company’s behalf throughout the Restricted
Territory and he hereby acknowledges, therefore, that the Restricted Territory
is reasonable.

           

(v)       Ownership of Work Product.  Executive acknowledges that the Work
Product belongs to the Company or its affiliates and Executive hereby assigns,
and agrees to assign, all of the Work Product to the Company or its affiliates. 
Any copyrightable work prepared in whole or in part by Executive in the course
of his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such affiliate shall own all
rights therein.  To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to the Company or
such affiliate all right, title, and interest, including without limitation,
copyright in and to such copyrightable work.  Executive shall promptly disclose
such Work Product and copyrightable work to the Board and

 

22

--------------------------------------------------------------------------------


 

perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm the Company’s or such
affiliate’s ownership (including, without limitation, assignments, consents,
powers of attorney, and other instruments).

 

(vi)      Third Party Information.  Executive understands that the Company and
its affiliates will receive Third Party Information.  During the Employment
Period and thereafter, and without in any way limiting the provisions of
Section 14(c)(i) above, Executive will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel of
the Company or its affiliates who need to know such information in connection
with their work for the Company or its affiliates) or use, except in connection
with his work for the Company or its affiliates, Third Party Information unless
expressly authorized by a member of the Board (other than Executive) in writing.

 

(vii)     Use of Information of Prior Employers.  During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company or any of its affiliates any unpublished documents or
any property belonging to any former employer or any other person to whom
Executive has an obligation of confidentiality unless consented to by in writing
the former employer or person.  Executive will use in the performance of his
duties only information which is (i) generally known and used by persons with
training and experience comparable to Executive’s and which is (x) common
knowledge in the industry or (y) is otherwise legally in the public domain,
(ii) is otherwise provided or developed by the Company or its affiliates or
(iii) in the case of materials, property or information belonging to any former
employer or other person to whom Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or person.

 

(d)       Enforcement of Restrictive Covenants.

 

(i)         Rights and Remedies Upon Breach.  In the event Executive breaches,
or threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, Executive from violating or threatening to violate the
Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court or tribunal of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company.  Such right and remedy shall be independent of
any others and severally enforceable, and shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company at law or in
equity.

 

(ii)        Severability of Covenants.  Executive acknowledges and agrees that
the Restrictive Covenants are reasonable and valid in time and scope and in all
other

 

23

--------------------------------------------------------------------------------


 

respects.  The covenants set forth in this Agreement shall be considered and
construed as separate and independent covenants.  Should any part or provision
of any covenant be held invalid, void or unenforceable, such invalidity,
voidness or unenforceability shall not render invalid, void or unenforceable any
other part or provision of this Agreement.  If any portion of the foregoing
provisions is found to be invalid or unenforceable because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

 

(iii)       Reformation.  The parties hereunder agree that it is their intention
that the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law.  The parties further agree that,
in the event any tribunal of competent jurisdiction shall find that any
provision hereof is not enforceable in accordance with its terms, the tribunal
shall reform the Restrictive Covenants such that they shall be enforceable to
the maximum extent permissible at law.

 

15.        Mediation and Arbitration.  The parties shall endeavor to resolve any
claim or dispute arising under or relating to this Agreement, or the breach,
termination or validity of any term of this Agreement, by mediation under the
International Institute for Conflict Prevention & Resolution (CPR) Mediation
Procedure then currently in effect; provided, however, that the Company shall
retain the right at any time to seek equitable remedies, as provided in
Section 14(d), for breaches or threatened breaches of the Restrictive
Covenants.  Unless the parties agree otherwise, the mediator will be selected
from the CPR Panels of Distinguished Neutrals.  The place of mediation shall be
Atlanta, Georgia.  Any controversy or claim arising out of or relating to this
Agreement, including the breach, termination or validity thereof, which remains
unresolved 45 days after the appointment of a mediator, shall be finally
resolved by arbitration in accordance with the CPR Rules for Non-Administered
Arbitration then currently in effect, by a sole; provided, however, that if one
party fails to participate in the mediation as agreed herein, the other party
can commence arbitration prior to the expiration of the time periods set forth
above. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1-16, and judgment upon the award rendered by the arbitrator(s) may be
entered by any court having jurisdiction thereof.  The place of arbitration
shall be Atlanta, Georgia.

 

16.        Assignment and Successors.

 

(a)        This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

(b)       This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

24

--------------------------------------------------------------------------------


 

(c)        The Company will require any Surviving Entity resulting from a
Reorganization, Sale or Acquisition (if other than the Company) to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no Reorganization,
Sale or Acquisition had taken place.  As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and a legal successor to its business
and/or a purchaser of all or substantially all of its assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

17.        Miscellaneous.

 

(a)        Waiver.  Failure of either party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(b)       Severability.  If any provision or covenant, or any part thereof, of
this Agreement should be held by any tribunal of competent jurisdiction to be
invalid, illegal or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, of
this Agreement, all of which shall remain in full force and effect.

 

(c)        Other Agents.  Nothing in this Agreement is to be interpreted as
limiting the Company from employing other personnel on such terms and conditions
as may be satisfactory to it, except that this Section 17(c) shall not override
the provision of Section 7(d)(i).

 

(d)       Entire Agreement.  Except as provided herein, this Agreement contains
the entire agreement between the Company and Executive with respect to the
subject matter hereof and, from and after the Effective Date, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof, including without limitation, the Prior Agreement.

 

(e)        Governing Law.  Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of Georgia
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

 

(f)        Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing if mailed, first class,
certified mail, postage prepaid:

 

25

--------------------------------------------------------------------------------


 

To the Company:       Equifax Inc.

1550 Peachtree Street, N.W.

Atlanta, Georgia 30309

Attention: Chief Legal Officer

 

To Executive:              At the current address that the Company has on file
for the Executive.

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g)       Amendments and Modifications.  This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

 

(h)       Construction.  Each party and his or its counsel have reviewed this
Agreement and have been provided the opportunity to revise this Agreement and
accordingly, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.  Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against either party.

 

(i)         Withholding.  The Company or its subsidiaries, if applicable, shall
be entitled to deduct or withhold from any amounts owing from the Company or any
such affiliate to Executive any federal, state, local or foreign withholding
taxes, excise taxes, or employment taxes (“Taxes”) imposed with respect to
Executive’s compensation or other payments from the Company or any of its
affiliates.  In the event the Company or its affiliates do not make such
deductions or withholdings, Executive shall indemnify the Company and its
affiliates for any amounts paid with respect to any such Taxes.

 

(j)         Legal Fees.

 

(i)         The Company shall reimburse Executive’s reasonable legal fees and
expenses incurred in negotiating and documenting this Agreement and any other
related documents or matters. All such reimbursements shall be paid promptly
after submission by the Executive of such expenses to the Company, but, for
purposes of Code Section 409A, in all events shall be paid to the Executive on
or before the last day of the Executive’s taxable year following the taxable
year in which the applicable expense was incurred (however, this period is by no
means an outside payment date or diminishes the Executive’s right to be paid
promptly).  For purposes of Code Section 409A, the amount of expenses eligible
for reimbursement during the Executive’s taxable year may not affect the
expenses eligible for reimbursement in any other taxable year.

 

(ii)        In the event of any dispute between Executive and the Company
following a Change in Control (as defined in the Section 9), the Company shall
reimburse

 

26

--------------------------------------------------------------------------------


 

Executive for attorney’s fees and expenses reasonably incurred by Executive in
such dispute. Notwithstanding the foregoing, in the event that the Company pays
Executive’s legal fees and expenses relating to a dispute hereunder and an
arbitrator or a court later determines that Executive’s positions with respect
to such dispute were advanced in bad faith, Executive shall promptly repay such
legal fees and expenses to the Company.  All such reimbursements shall be paid
promptly after submission by the Executive of such expenses to the Company, but,
for purposes of Code Section 409A, in all events shall be paid to the Executive
on or before the last day of the Executive’s taxable year following the taxable
year in which the applicable expense was incurred (however, this period is by no
means an outside payment date or diminishes the Executive’s right to be paid
promptly).  For purposes of Code Section 409A, the amount of expenses eligible
for reimbursement during the Executive’s taxable year may not affect the
expenses eligible for reimbursement in any other taxable year.

 

(iii)       In the event of any dispute between Executive and the Company, the
Company shall reimburse Executive for attorney’s fees and expenses reasonably
incurred by Executive in such dispute in connection with those issues upon which
Executive is determined by an arbitrator or a court to have prevailed upon the
merits.  All reimbursements by the Company pursuant to this
Section (j)(iii) shall be paid to the Executive promptly after the settlement,
final judgment or award on the claim, but, for purposes of Code Section 409A and
in accordance with Treasury Regulations Section 1.409A-3(g), no later than the
end of the first taxable year of the Executive in which the Executive and the
Company enter into a legally binding settlement of such dispute, the Company
concedes that the amount is payable, or the Company is required to make such
payment pursuant to a final and nonappealable judgment or other binding decision
(however, this provision by no means diminishes the Executive’s right to be paid
promptly).

 

(k)        Indemnification.  After the Executive’s Date of Termination, the
Company will indemnify and hold Executive harmless from and against any claim
relating to Executive’s performance as an officer, director or employee of the
Company or any of its subsidiaries or other affiliates or in any other capacity,
including any fiduciary capacity, in which Executive served at the Company’s
request, in each case to the maximum extent permitted by law and under the
Company’s Articles of Incorporation and Bylaws (the “Governing Documents”),
provided that under no circumstances will the protection afforded to Executive
under this paragraph be less than that afforded under the Governing Documents as
in effect on the date of this Agreement except for changes mandated by law. 
Executive will continue to receive the benefits of, and be covered by, any
policy of directors and officers liability insurance maintained by the Company
for the benefit of its directors, officers and employees.

 

(Signatures on following page)

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

 

EQUIFAX INC.

 

 

 

 

 

By:

 

 

 

 L. Phillip Humann, Chairman,

 

 

 Compensation, Human Resources &

 

 

 Management Succession Committee of

 

 

 the Board of Directors

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Richard F. Smith

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

--------------------------------------------------------------------------------


 

THIS RELEASE (“Release”) is granted effective as of the          day of
                  ,         , by Richard F. Smith (“Executive”) in favor of
Equifax Inc. (the “Company”).  This is the Release referred to in that certain
Employment Agreement effective as of September 19, 2005 by and between the
Company and Executive (the “Employment Agreement”), with respect to which this
Release is an integral part.

 

FOR AND IN CONSIDERATION of the payments and benefits provided by Section 8 of
the Employment Agreement and the Company’s other promises and covenants as
recited in the Employment Agreement, the receipt and sufficiency of which are
hereby acknowledged, Executive, for himself, his successors and assigns, now and
forever hereby releases and discharges the Company and all its past and present
officers, directors, stockholders, employees, agents, parent corporations,
predecessors, subsidiaries, affiliates, estates, successors, assigns, benefit
plans, consultants, administrators, and attorneys (hereinafter collectively
referred to as “Releasees”) from any and all claims, charges, actions, causes of
action, sums of money due, suits, debts, covenants, contracts, agreements,
promises, demands or liabilities (hereinafter collectively referred to as
“Claims”) whatsoever, in law or in equity, whether known or unknown, which
Executive ever had or now has from the beginning of time up to the date this
Release (“Release”) is executed, including, but not limited to, claims under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 (and all of its
amendments), the Americans with Disabilities Act, as amended, or any other
federal or state statutes, all tort claims, all claims for wrongful employment
termination or breach of contract, and any other claims which Executive has,
had, or may have against the Releasees on account of or arising out of
Executive’s employment with or termination from the Company; provided, however,
that nothing contained in this Release shall in any way diminish or impair
(i) any rights of Executive to the benefits conferred or referenced in the
Employment Agreement, (ii) any rights to indemnification that may exist from
time to time under any Indemnification Agreement between Executive and the
Company, or the Company’s articles of incorporation or bylaws, or Georgia law,
or (iii) Executive’s ability to raise an affirmative defense in connection with
any lawsuit or other legal claim or charge instituted or asserted by the Company
against Executive (collectively, the “Excluded Claims”).

 

Without limiting the generality of the foregoing, Executive hereby acknowledges
and covenants that in consideration for the sums being paid to him he has
knowingly waived any right or opportunity to assert any claim that is in any way
connected with any employment relationship or the termination of any employment
relationship which existed between the Company and Executive.  Executive further
understands and agrees that, except for the Excluded Claims, he has knowingly
relinquished, waived and forever released any and all remedies arising out of
the aforesaid employment relationship or the termination thereof, including,
without limitation, claims for backpay, front pay, liquidated damages,
compensatory damages, general damages, special damages, punitive damages,
exemplary damages, costs, expenses and attorneys’ fees.

 

2

--------------------------------------------------------------------------------


 

Executive specifically acknowledges and agrees that he has knowingly and
voluntarily released the Company and all other Releasees from any and all claims
arising under the Age Discrimination in Employment Act (“ADEA”),
29 U.S.C. § 621, et seq., which Executive ever had or now has from the beginning
of time up to the date this Release is executed, including but not limited to
those claims which are in any way connected with any employment relationship or
the termination of any employment relationship which existed between the Company
and Executive.  Executive further acknowledges and agrees that he has been
advised to consult with an attorney prior to executing this Release and that he
has been given twenty-one (21) days to consider this Release prior to its
execution.  Executive also understands that he may revoke this Release at any
time within seven (7) days following its execution.  Executive understands,
however, that this Release shall not become effective and that none of the
consideration described above shall be paid to him until the expiration of the
seven-day revocation period.

 

Executive agrees never to seek reemployment or future employment with the
Company or any of the other Releasees.

 

Executive acknowledges that the terms of this Release must be kept
confidential.  Accordingly, Executive agrees not to disclose or publish to any
person or entity the terms and conditions or sums being paid in connection with
this Release, except as required by law, as necessary to prepare tax returns, or
as necessary to enforce the Excluded Claims.

 

It is understood and agreed by Executive that the payment made to him is not to
be construed as an admission of any liability whatsoever on the part of the
Company or any of the other Releasees, by whom liability is expressly denied.

 

Executive agrees and covenants that he will not make any derogatory or
disparaging statements about or relating to the Company, its business practices,
its products, its services or its employment practices and that he will not
engage in any harassing conduct directed at Company.  For purposes of this
provision, “Company” means and includes the Company and its officers, directors,
agents, representatives and employees.  Nothing in this provision is intended to
prohibit Executive from testifying truthfully in any judicial or quasi-judicial
proceeding.

 

This Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his claims. 
Executive further acknowledges that he has had a full and reasonable opportunity
to consider this Release and that he has not been pressured or in any way
coerced into executing this Release.

 

Executive acknowledges and agrees that this Release may not be revoked at any
time after the expiration of the seven-day revocation period and that he will
not institute any suit, action, or proceeding, whether at law or equity,
challenging the enforceability of this Release.  Furthermore, with the exception
of an action to challenge his waiver of

 

3

--------------------------------------------------------------------------------


 

claims under the ADEA, if Executive does not prevail in an action to challenge
this Release, to obtain an order declaring this Release to be null and void, or
in any action against the Company or any other Releasee based upon a claim which
is covered by the release set forth herein, Executive shall pay to the Company
and/or the appropriate Releasee all their costs and attorneys’ fees incurred in
their defense of Executive’s action.

 

This Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Georgia.  If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court or tribunal construing the provisions shall add as a part
hereof a provision as similar in terms and effect to such unenforceable
provision as may be enforceable, in lieu of the unenforceable provision.

 

This document contains all terms of the Release and supersedes and invalidates
any previous agreements or contracts.  No representations, inducements, promises
or agreements, oral or otherwise, which are not embodied herein shall be of any
force or effect.

 

IN WITNESS WHEREOF, the undersigned acknowledges that he has read these three
pages and he sets his hand and seal this          day of
                        , 20      .

 

 

 

 

 

Richard F. Smith

 

 

Sworn to and subscribed before me this            day of
                            , 20      .

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

4

--------------------------------------------------------------------------------